Citation Nr: 0927987	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
to a July 2001 rating decision, which denied a claim for 
service connection for chronic fatigue, and denied a claim 
for an increased rating for service-connected fibromyalgia, 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran had active service from September 1992 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied a claim for service 
connection for chronic fatigue, and denied a claim for an 
increased rating for service-connected fibromyalgia, 
evaluated as 40 percent disabling.  


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied a claim for 
service connection for chronic fatigue, and denied a claim 
for an increased rating for service-connected fibromyalgia, 
evaluated as 40 percent disabling; the appellant was informed 
of this decision by correspondence dated July 31, 2001.  

2.  On September 28, 2001, a Notice of Disagreement was 
received as to the July 2001 decision; on June 6, 2002, a 
Statement of the Case was mailed to the appellant.  

3.  On August 22, 2002, and no earlier, a VA Form 9 was 
received; a timely VA Form 9, substantive appeal, is not of 
record pertaining to the issues of service connection for 
chronic fatigue, and an increased rating for service-
connected fibromyalgia, evaluated as 40 percent disabling.  


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the issues of 
service connection for chronic fatigue, and an increased 
rating for service-connected fibromyalgia, evaluated as 40 
percent disabling.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that her appeal should be considered to 
have been timely filed.    In June 2008, the Veteran was 
afforded a hearing at the Regional Office.  During her 
hearing, it was essentially argued that the Veteran submitted 
her appeal to her representative within the appeal period, 
but that her representative failed to file the appeal in a 
timely manner.  

A statement from the Veteran's representative, received in 
October 2002, shows that the representative asserts that the 
Veteran submitted her completed VA Form 9 on July 22, 2002, 
and that he called his organization's office in Seattle for 
authorization to process it "at that time."  He further 
stated that the individual that he needed to speak to was 
ill, and that he held on to the Veteran's appeal "to call 
back to Seattle for authorization and [it] apparently got 
overlooked."  He indicated that he later sent the VA Form 9 
to his organization's office in Seattle via facsimile, and 
that it was subsequently filed with the Regional Office.  

The only issue before the Board is whether it has 
jurisdiction to consider the issues of service connection for 
chronic fatigue, and an increased rating for service-
connected fibromyalgia, evaluated as 40 percent disabling.  

If the Veteran did not file a timely appeal, the Board does 
not have jurisdiction.  See 38 U.S.C.A.  § 7105(a) (West 
2002).  

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted) (emphasis added).  

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (2008) (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
Notice of Disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2008).  

After a Notice of Disagreement (NOD) is filed, a Statement of 
the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2008).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  Id.  
The NOD and substantive appeal must be filed with the agency 
of original jurisdiction which issued the notice of the 
determination being appealed.  38 C.F.R. § 20.300.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2008).  

In the July 2001 rating decision, the RO denied a claim for 
service connection for chronic fatigue, and a claim for an 
increased rating for service-connected fibromyalgia, 
evaluated as 40 percent disabling.  The appellant was 
informed of this decision by correspondence dated July 31, 
2001.   

On September 28, 2001, a Notice of Disagreement was received 
as to both issues in the July 2001 decision.   

On June 6, 2002, a Statement of the Case (SOC) was mailed to 
the appellant as to both of the foregoing issues.  The cover 
letter notified the Veteran that if she desired to appeal, 
she must file a formal appeal, that a VA Form 9 was enclosed 
for that purpose, and that she should read the instructions 
that came with the VA Form 9 very carefully.  The cover 
letter indicates that a VA Form 9 was attached, and that a 
copy of the SOC was sent to the Veteran's representative.  

On August 22, 2002, and no earlier, a VA Form 9 was received.  

A review of the claims files does not show that the RO 
received any correspondence which indicates continued 
disagreement with the RO's July 2001 decision was received at 
any time between July 31, 2001 and August 6, 2002  (i.e., the 
date marking the end of the 60-day period from the mailing of 
the SOC).  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  The Veteran has not specifically asserted that 
she ever filed anything, other than the VA Form 9 that is 
currently of record, which could serve as a timely appeal.  

Given the foregoing, the Board finds that a timely 
substantive appeal as to the issues of service connection for 
chronic fatigue, and an increased rating for service-
connected fibromyalgia, evaluated as 40 percent disabling, 
was not filed; and that the RO's July 2001 rating action is 
therefore final.  Id.  

In reaching this decision, the Board has considered the 
appellant's argument that it was not her fault that an appeal 
was not timely filed, rather, it was her representative's 
fault and understands her frustration.  However, this does 
not provide a basis for taking jurisdiction of the claims.  
See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting 
appellant's argument that she was prevented from filing a 
timely claim because of advice from a local veterans' service 
office); see also Townsend v. Brown, 9 Vet. App. 258, 260 
(1996) (finding that a Notice of Appeal to the Court was 
untimely and that it was irrelevant that the appellant had 
relied on advice from a local veterans service office 
regarding the time limit for filing a Notice of Appeal).  

The Board has also considered the recent decision of Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), and 
whether there is any basis to find that VA has somehow 
"waived" the jurisdictional issue.  As an initial matter, 
under no circumstances may actions by the RO confer 
jurisdiction upon the Board.  See 38 U.S.C.A. § 7105(d)(3); 
see also VAOPGCPREC 9-99 (38 U.S.C.A. § 7105(d)(3) "clearly 
places the authority to resolve a question of the timeliness 
of a substantive appeal" with the Board); 38 C.F.R. § 19.35 
(2008) (certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue).  

In addition, in letters, sent on August 30, 2002, and 
September 23, 2002, the RO notified the appellant that the 
July 2001 decision had not been appealed, and that this 
decision was therefore considered final.  Thus, although the 
RO was somewhat slow in issuing a Statement of the Case (SOC) 
on the timeliness issue (an SOC was not issued until February 
2005), the evidence does not show that VA treated the 
appellant's appeal of her claims as if they were timely 
perfected.  

A jurisdictional defect may be raised at any stage in the 
proceedings, and it must be adjudicated once it is apparent.  
Barnett, 83 F.3d at 1383.  The Board therefore finds that the 
appeal was not perfected, and that it is without jurisdiction 
to adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).  

Duties to Notify and Assist

The issue is whether the Veteran perfected her appeal.  The 
Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  As the Board has 
denied the claims as a matter of law, the Veterans Claims 
Assistance Act of 2000 is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of her duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

The Veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for chronic fatigue, and 
entitlement to an increased rating for service-connected 
fibromyalgia, evaluated as 40 percent disabling, are 
dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


